SECOND AMENDMENT TO THE RESTATED (SEPTEMBER 30, 1999)

RUBY TUESDAY, INC. 1996 STOCK INCENTIVE PLAN

 

THIS SECOND AMENDMENT is made this 5th day of October, 2016, by Ruby Tuesday,
Inc., a corporation organized and existing under the laws of the State of
Georgia (hereinafter called the “Company”).

 

WHEREAS, the Company maintains the Ruby Tuesday, Inc. 1996 Stock Incentive Plan
(the “Plan”), restated as of September 30, 1999;

 

WHEREAS, the Company wishes to amend the Plan to modify certain definitions to
align them with corresponding definitions in certain of the Company’s other
compensatory arrangements;

 

WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.

 

NOW, THEREFORE, the Company does hereby amend the Plan, as follows:

 

1.     By deleting Section 1.1(b) in its entirety and by substituting therefor
the following:

 

(b)     “Cause” shall mean: (i) fraud or dishonesty in the performance of
Participant’s duties with the Company or its affiliates; (ii) willful
misconduct; (iii) any intentional, willful and material failure of Participant
to perform his or her employment duties (other than any such failure resulting
from Participant's Disability) for thirty (30) days after the Board of Directors
delivers a written demand for performance to Participant that specifically
identifies the manner in which the Board of Directors believes that Participant
has not substantially performed his or her employment duties; (iv) conduct in
material violation of the Company’s Code of Business Conduct and Ethics; (v)
conviction or plea of guilty or nolo contendere to a felony; or (vi) material
breach or violation of the terms of any agreement to which Participant and the
Company (or any affiliate) are party. For purposes of this paragraph, no act or
failure to act on the part of Participant shall be considered "intentional "or
"willful" unless it is done, or omitted to be done, by Participant in bad faith
and without reasonable belief that Participant's act or omission was in the best
interests of the Company and its affiliates, and any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors or advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, by Participant in good faith and in the best
interests of the Company and its affiliates.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

1

--------------------------------------------------------------------------------

 

 

2.     By deleting Section 1.1(c) in its entirety and by substituting therefor
the following:

 

“Change in Control” means any one of the following events:

 

(i) the acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
where such acquisition causes any such Person to own twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
then entitled to vote generally in the election of directors (the “Outstanding
Voting Securities”); provided, however, that the following shall not constitute
a Change in Control: (1) any acquisition directly from the Company, unless such
a Person subsequently acquires additional shares of Outstanding Voting
Securities other than from the Company; or (2) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate;

 

(ii) within any twelve-month period (beginning on or after the date the Stock
Incentive is granted), the persons who were directors of the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of the Board of Directors of the
Company; provided that any director who was not a director as of the date the
Stock Incentive is granted shall be deemed to be an Incumbent Director if that
director was elected to the Board of Directors by, or on the recommendation of
or with the approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed to be an Incumbent
Director;

 

(iii) the consummation of a reorganization, merger or consolidation, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than fifty percent (50%) of the combined voting power
entitled to vote in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities;

 

(iv) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its affiliates to any third party; or

 

(v) the liquidation or dissolution of the Company.

2

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Plan to the contrary, to the extent any
provision of this Plan or a Stock Incentive would cause a payment or benefit not
exempt from the requirements of Code Section 409A to be made because of the
occurrence of a Change in Control, then such payment or benefit shall not be
made unless such Change in Control also constitutes a “change in ownership”,
“change in effective control” or “change in ownership of a substantial portion
of the Company’s assets” within the meaning of Code Section 409A. Any payment
that would have been made except for the application of the preceding sentence
shall be made in accordance with the payment schedule that would have applied in
the absence of a Change in Control (and other Participant rights that are tied
to a Change in Control shall not be affected by this paragraph).

 

These amendments to Sections 1.1 shall be effective with respect to Stock
Incentives granted on or after the date first set forth above.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first above written.

 

RUBY TUESDAY, INC.

 

                  By:     /s/ F. Lane Cardwell, Jr. 

                  Title:  Interim President & Chief Executive Officer 

 

Attest:/s/ Rhonda Parish

By:     Rhonda Parish                    

Title:  Chief Legal Officer & Secretary     

[CORPORATE SEAL]

 

3

--------------------------------------------------------------------------------

 

 

 

 